 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    PAUL MOORE,                                      No. 2:18-cv-1699-MCE-EFB P
12                       Petitioner,
13           v.                                        ORDER
14    SCOTT FRAUENHEIM,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding without counsel, has filed an application for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 20, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed December 20, 2018, are adopted in full.

28          2. Petitioner’s motion to stay (ECF No. 3) is granted.
                                                       1
 1         3. Respondent’s motion to dismiss (ECF No. 17) is denied without prejudice.
 2   Dated: February 5, 2019
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
